DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending in this Application. 
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application (see page 1 of the disclosure). A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the summary including paragraphs [0004]-[0006] of the instant application differs from the “summary” of the parent application 15/667773 including paragraphs [0004-0023].
	Furthermore, For purposes of interpretation and priority the claimed limitations:
 	“a computing device for 
		maintaining an energy consumption database for storing historical energy consumption data for the building,
 		maintaining an outdoor temperature database for storing historical temperature data for the building” would be given a priority date of 01/13/2020 according to the filing date of the instant application for claims 1-9 and 13-16. 
	The claimed subject matter above is not found in the parent or provisional application from where this instant application claims priority. See the rationale presented in the drawings objections that clearly shows the differences between the instant application and the parent application.  
	The claimed subject matter of method claim 10-12 would be given a priority date of the parent application 15/667773 since they recite broader claimed subject matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a computing device for maintaining an energy consumption database for storing historical energy consumption data for the building, maintaining an outdoor temperature database for storing historical temperature data for the building” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Fig. 6 shows a computing device 635 that implements the limitations of downloading…and isolating…. However, this computer device does not perform the limitations of  “for maintaining an energy consumption database for storing historical energy consumption data for the building, maintaining an outdoor temperature database for storing historical temperature data for the building”. 
	Paragraphs [0068-0070] of the instant application original disclosure clearly states that the databases 620 and 630 are maintained by separate entities or computers different than the computer device 635 performing the downloading and data isolation…
	  For instance, “[0068] The energy consumption database 620 can take a variety of forms, including a database maintained by the energy supplier or by another entity collecting energy consumption data for the building. Often the energy consumption database 620 is online and can be accessed through an FTP (File Transfer Protocol) client or web browser.”
	[0069] The outdoor temperature sensor 625 can be part of an existing weather station operated by a public agency, with the outdoor temperature database 630 being the public agency's website where the data is made available. 
	[0070] “[0070] The computing device 635 is linked to the energy consumption database 620 and the outdoor temperature database 630, typically over the internet. The computing device 635 contains the energy savings projection software 640”.
	The limitations above belong to a new embodiment that need to have its own drawing.   
The drawings are further objected to under 37 CFR 1.83(a) because they fail to show element “305” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 lines 11, 12,  and 15, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim recites heating or cooling is substantially active or inactive. The claims either active or inactive but never substantially.
	For purposes of examination, the claim limitations in the lines above would be interpreted as:
	“isolating data during which space heating or cooling for the building is active from data during which space heating or cooling is inactive,…
	determining an optimized system performance line based on a linear relationship of historical energy use between a maximum energy consumption…”.
	In other words, the examiner suggest the Applicant to delete the term “substantially” from the claims to overcome the rejections above.
	As to independent claims 10 and 13, these claims are the method and computer readable medium claims corresponding to the system claim 1 and are rejected for the same reasons mutatis mutandis.
	As to dependent claims 2-9, 11-12, and 14-16, these claims depend from claims 1, 10, and 13, respectively, and are rejected for the same reasons mutatis mutandis as their corresponding parent claims since they at least inherit the same errors as pointed out above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
	Claims 1, 10, and 13, respectively, recites in part: 
“A) developing an energy consumption trend line representing a best-fit of the historical energy consumption data when regressed against the historical outdoor temperature data, 
	B) determining an optimized system performance line based on a substantially linear relationship of historical energy use between a maximum energy consumption point at a design temperature and a minimum energy consumption at a balance temperature, and 
C) calculating a projected energy savings based on an area between the energy consumption trend line and the optimized system performance line”.   	These limitations, as drafted, are a process that, under its broadest reasonable interpretation (BRI), covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas”. The first limitation developing a trend line/best fit/regression line is found by performing mathematical/regression equations in order to find the best line of fit or equation 1 (equation 1 [0056]).  The performance line is determined using further mathematical/regression equations and is represented by equation 2 (see equation 2 in [0057]). Limitation C) is performed by finding the difference between equation 1 and equation 2 corresponding to the best fit line and performance line for a daily average temperature (e.g. Equation 1 and equation 2) to find the projected savings (see [0078]). Therefore, each of the limitations is performed using mathematical relationships, equations, and/or calculations and represent mathematical concepts grouping of abstract ideas. Therefore, the claims include abstract idea(s). 
The judicial exception (abstract idea(s)) are not integrated into a practical application because claim 1, and 13 recite the additional elements of a computer and a memory, and fuel meter for detecting fuel, a sensor for detecting temperature which are recited in high level of generality that represent no more than instructions “to apply” the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer and cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(f) and 2106.05(h)) and the meter and sensors represent only insignificant extra solution activity of  mere data gathering (see 2106.05(g)).  Claims 1, 10, and 13 further recites the additional elements such as a computer  maintaining/(storing or having databases for use) databases for historical energy consumption and temperature (see 2106.05D(II)), downloading the data from the databases (see 2106.05D(II)), and isolating data of active cooling/heating active vs inactive to be used in the abstract idea (see MPEP 2105.05(g) “Selecting a particular data source or type of data to be manipulated…”), and outputting data (see MPEP 2106.05(g)) are recited in a high level of generality and simply require a generic computer to perform generic functions of storing/maintaining and retrieving/downloading data, isolating/separating data and outputting data  and which are ‘well-understood, routine, conventional activities previously known to the industry”, represent extra solution activities mere data gathering for use in the abstract idea (see MPEP 2106.05(d)(II)). Outputting data results has been considered an insignificant extra solution activity (see MPEP 2106.05(g) and 2106.05(d)(II)).  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  	
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer and sensor for collecting data which recited in high level of generality that represents no more than instructions “to apply” with the judicial exception/the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(f) and MPEP 2106.05(h)) the meter and sensors represent only insignificant extra solution activity of mere data gathering and are well-understood, routine, conventional activities in the art of energy cost estimation done by the utilities (see 2106.05(D)(II)). The additional elements of maintaining/(storing or having databases for use) databases for historical energy consumption and temperature, downloading the data from the databases, and isolating data of active cooling/heating active vs inactive to be used in the abstract idea, and outputting data are recited in a high level of generality which are recited in high level of generality and are considered insignificant extra solution activities of mere data gathering and amounts to necessary data gathering as an input to an equation or mathematical concepts of the abstract ideas above and does not amount to significantly more as indicated by the courts since they are well-understood, routine, conventional activities recited at a high level of generality (see MPEP 2106.05(d)(II). i. Receiving/downloading data or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); iv. Storing/maintaining and retrieving/downloading information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”); the courts have further found that outputting data is well understood, routine and conventional and which have  indicated (2106.05(d)(ii) “v. Presenting offers/data/estimated savings and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-9”3). For the data isolation the courts have indicated that these limitations are insignificant extras solution activities that did not amount to significantly more than the abstract idea (see 2106.05(g); “iii. Selecting information, based on types of information…, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claims 2-9, 11-12, and 14-16 depend from claims 1, 10, and 13, respectively, and thus recite the limitations and the abstract ideas of their parent claims. 
The claims 2-7, further recite additional limitations such as location of the meter and the temperature sensor, location or entity in charge of the database which are recited in high level of generality and are nominal or tangential solution activities that does not imposes meaningful limitations to the abstract ideas (see MPEP 2106.05(g)). The location of the meters or the databases does not improve or change the functionality or performance of the system. For instance, maintaining/storing the databases locally or remotely does not improve or change the functionality or performance of the system. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  	
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the location of the meters or the databases does not improve or change the functionality or performance of the system and have been considered as nominal or tangential solution activities (see MPEP 2106.05(g)).	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 8-9, 11-12, and 14-15 further recites limitations or averaging data over a period of time, calculating the savings by using averaged temperatures, comparing potential savings values, which are also abstract ideas themselves since they involve mathematical concepts of calculating averages and comparing data (greater or lower than). Accordingly, the additional elements described above do not integrate the abstract idea of these claims into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea.
	Claim 16, further recites the additional limitation of “making adjustments to the historical energy consumption data to account for non-space heating or cooling processes that are not linear with outdoor temperature” (reducing a portion of the consumption data for loads not related to heating or cooling) which are also abstract ideas themselves since they seem to involve mathematical concepts of calculating a difference between an amount value of energy used for heating and an amount of energy not used for heating/cooling. Accordingly, the additional elements described above do not integrate the abstract idea of this claim into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as previously stated. 

Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application  16740844
US Patent 10599167

As per claim 1, teaches an energy savings projection system, comprising:
	an energy meter for detecting fuel used to control temperature of a building (see E) in patent claim 1);
	an outdoor sensor for detecting temperature at the location of the building (see G));
	and a computing device for (see Controller for controlling):
 	maintaining an energy consumption database for storing historical energy consumption data for the building, 
	maintaining an outdoor temperature database for storing historical temperature data for the building, 
 	downloading historical outdoor temperature and energy consumption data from the energy consumption database and outdoor temperature database, respectively,  	isolating data during which space heating or cooling for the building is substantially active from data during which space heating or cooling is substantially inactive, 
	developing an energy consumption trend line representing a best-fit of the historical energy consumption data when regressed against the historical outdoor temperature data, 


	determining an optimized system performance line based on a substantially linear relationship of historical energy use between a maximum energy consumption point at a design temperature and a minimum energy consumption at a balance temperature (see I), and 
	calculating and outputting a projected energy savings based on an area between the energy consumption trend line and the optimized system performance line.
















As per claim 1, A system for climate control of an environment in a building, the system comprising:
	A) a first loop for circulating a heating medium;
	a boiler disposed in the first loop, the boiler for providing heat to the heating medium;
	B) a second loop in thermal communication with the first loop ,
	C) wherein the second loop circulates the heating medium for controlling a climate of the environment;
	D) a controller configured to control the boiler and to receive data from the first loop and the second loop ,
	E) wherein the controller controls the boiler based on the data to maintain a temperature setpoint;
	an energy optimizer connected to the controller and configured to receive input from an energy meter,
	F) wherein the energy optimizer determines the temperature setpoint based on the input from the energy meter;
	G) an outdoor sensor in communication with the energy optimizer,
	H) wherein the outdoor sensor is configured to measure a temperature outside the building; and
	I) wherein the energy optimizer is configured to calculate an optimized energy rate setpoint which represents optimized performance of the system at the temperature outside the building, by determining an optimized system performance line based on a linear relationship of historical energy use between a balance temperature point and a design temperature point at a balance temperature and a design temperature, respectively, calculating the optimized energy rate setpoint from the optimized system performance line and the current outdoor temperature measured at the outdoor sensor, 
 	J) calculating a current energy consumption rate based on the input from the energy meter comparing the optimized energy rate setpoint and the current energy consumption rate, 
	K) iteratively adjusting the temperature setpoint so as to reduce the difference between the current energy consumption rate and the optimized energy rate setpoint until an updated temperature setpoint is determined, 
	storing a table of historical data containing resultant updated temperature setpoints and outside air temperatures,
	wherein in the event of system shut down and re-start sending an initial temperature setpoint to the controller based on said historical data for reducing the number of iterative adjustments of the temperature setpoint;
	and sending the updated temperature setpoint to the controller to control the boiler.













Claims 1-10 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10599167 in view of Buchanan et al (US 20110166913). 
	With respect to claim 1, the patent 10599167 teaches an energy meter for detecting fuel used to control temperature of a building (see E) in patent claim 1);
	an outdoor sensor for detecting temperature at the location of the building (see G)); and a computing device for (see Controller for controlling): determining an optimized system performance line based on a substantially linear relationship of historical energy use between a maximum energy consumption point at a design temperature and a minimum energy consumption at a balance temperature (see I)). While the Patent 10599167 claims a system for climate control, wherein a controller derives a performance line based on a historical energy use and which suggest that historical energy use must have been previously collected and stored (thus maintained), the patent  does not explicitly maintaining an energy consumption database for storing historical energy consumption data for the building, maintaining an outdoor temperature database for storing historical temperature data for the building, downloading historical outdoor temperature and energy consumption data from the energy consumption database and outdoor temperature database, respectively, isolating data during which space heating or cooling for the building is substantially active from data during which space heating or cooling is substantially inactive, developing an energy consumption trend line representing a best-fit of the historical energy consumption data when regressed against the historical outdoor temperature data, and calculating and outputting a projected energy savings based on an area between the energy consumption trend line and the optimized system performance line.
However, Buchanan teaches an energy savings projection system, comprising:
	an energy meter for detecting fuel used to control temperature of a building (see [0032] “The comparative data 15 may be received directly from at least one meter
20, such as a kWh meter, as pulse and/or analog output. The kWh meter may be situated at the building or facility with the energy system… Moreover, as noted hereinabove, the principles of the present invention may be applicable to practically any type of energy that is consumed ( e.g., natural gas or just gas, electricity or just electric, fuel oil, etc.). In the case of fuel oil, the customer may have to provide the website 10 with the gallons of fuel oil consumed”);
	an outdoor sensor for detecting temperature at the location of the building (see [0037] “For example, NOAA 30 may provide weather data by zip code and hourly.
Alternatively, the outdoor temperature data may be provided more locally or during different intervals. Of note, the energy consumption data and the outdoor temperature data may be received at different intervals (e.g., energy consumption data may be received at about every fifteen minutes while outdoor temperature data may be received at about every hour”); and a computing device for maintaining an energy consumption database for storing historical energy consumption data for the building, maintaining an outdoor temperature database for storing historical temperature data for the building (see [0039] “The energy consumption data, the outdoor temperature data, and any other comparative data received by the website 10 may be stored in database 35, which is associated with the website 10”), downloading historical outdoor temperature and energy consumption data from the energy consumption database and outdoor temperature database (see Figs. 3A-3B represents data energy consumption vs outdoor temperature retrieved from a database; also, see [0039] “The energy consumption data, the outdoor temperature data, and any other comparative data received by the website 10 may be stored in database 35, which is associated with the website 10. Once sufficient data points are received for meaningful analysis ( e.g., analysis that will likely predict energy consumption by the energy system with reasonable certainty), the benchmark may be determined by the website 10 from this data for the energy system…”; also, see [0058] “The server computer 214, under control of the CPU
226, may receive additional comparative data such as outdoor temperature data and energy consumption data for the energy system subsequent to determining the benchmark…”; thus, the data is download to generate the benchmarks lines; also, see [0061]); respectively, isolating data during which space heating or cooling for the building is substantially active from data during which space heating or cooling is substantially inactive (see Fig. 3A represents data when the system is active during cooling and/or heating [0061] “Data points 325 illustrate a variety of data points that may be received for an energy system in fifteen minute intervals, where each data point may indicate the energy consumption by the values on the left and the corresponding outdoor temperature with the values on the bottom, forming a scatter pattern. Of note, when the outdoor temperature is low, such as 5 degrees Fahrenheit, energy consumption is high to reflect the higher demand for heat. Likewise, when the outdoor temperature is high, such as at 120 degrees Fahrenheit, energy consumption is also high to reflect the higher demand for cooling. Thus, graphically, the data points 325 may form a u-shape. The more data points 325, the more accurate the benchmark, for example, to reduce the impact of data points that are outliers. The data points 325 may have been received for the fall, winter, spring, and summer seasons or other time period that the energy system was active”, thus, the figs 3A-B shows that data is isolated/separated into cooling and heating data when active for generating the benchmark lines; also, see [0063] “in some embodiments, the benchmark 410 may only have the average bound 420, with data points determined to be above or below the average bound 420”),  developing an energy consumption trend line representing a best-fit of the historical energy consumption data when regressed against the historical outdoor temperature data (see Fig. 3B line 420 represents the best fit line), calculating and outputting a projected energy savings based on an area between the energy consumption trend line and the optimized system performance line (see 0056 “In particular, the determined benchmark may be utilized to determine the impact of implementation of at least one change in the operation of the energy system”; also, see [0057]; also, see [0059] “For example, if the agreement has an energy savings term that requires 7% in energy savings for the
year 2009, the server computer 214 may compare the actual energy consumption for 2009 with the determined benchmark ( e.g., based on comparative data for the year 2005) and illustrate that the percentage in energy savings was 10%, which satisfies the term in the agreement, and may report the outcome. As such, energy consultants may be able to prove that they satisfied the term or terms of an agreement”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10599167 to include maintaining an energy consumption database for storing historical energy consumption data for the building, maintaining an outdoor temperature database for storing historical temperature data for the building, downloading historical outdoor temperature and energy consumption data from the energy consumption database and outdoor temperature database, respectively, isolating data during which space heating or cooling for the building is substantially active from data during which space heating or cooling is substantially inactive, developing an energy consumption trend line representing a best-fit of the historical energy consumption data when regressed against the historical outdoor temperature data, and calculating and outputting a projected energy savings based on an area between the energy consumption trend line and the optimized system performance line.
as taught by Buchanan in order to estimate and output savings between the impact of implementation of at least one change in the operation of the energy system such as implementing the optimized performance line derived between a maximum energy consumption point at a design temperature and a minimum energy consumption at a balance temperature of the patent 10599167 and the benchmark line which represents the normal consumption of a system of Buchanan to allow a user to determine savings based on the implementation of the performance line (see Fig. 6 and 0056).         
	As per claim 2, patent 10599167-Buchanan teaches the energy savings projection system of claim 1, wherein the energy meter is installed at an input energy pathway to the building (see E) the energy meter is to determine the consumption of the boiler. Thus, the energy meter is installed in a pathway of the building as it is well known). Furthermore, Buchanan further teaches a meter at an input energy pathway to the building (see Fig. 8 meter 865). 
	As per claim 3, patent 10599167-Buchanan teaches the energy savings projection system of claim 2, patent 10599167 suggest fuel since a boiler user gas to work,  Buchanan further teaches further teaches wherein the input energy pathway corresponds to fuel used for space heating or space cooling (see  Fig. 8 and see [0032]).
	As per claim 4, patent 10599167-Buchanan teaches the energy savings projection system of claim 1, Buchanan further teaches wherein the energy consumption database comprises a database maintained by an energy supplier (see Fig. 1 database 35 and Fig. 2 database 231  and 0039 “The energy consumption data, the outdoor temperature data, and any other comparative data received by the website 10 may be stored in database 35” which is maintained by an energy supplier; also, see [0032] “In particular, the utility companies 25 often have a website or web page where the customer may get energy consumption data, and this data may be directly transmitted to the website 10 from the utility companies 25, or to the customer in the comparative data 15 and then transmitted to the website 10”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10599167’s invention to include wherein the energy consumption database comprises a database maintained by an energy supplier as taught by Buchanan in order to reduce the overhead of any local computer by storing large amounts of data (see [0032] “The utility companies 25 typically provide energy consumption data (e.g., for electric) every fifteen minutes for all commercial customers. However, residential customers may also have energy consumption data every fifteen minutes by updating their meters”, thus, using the website or server of utilities reduce the overhead of any local computer). 
	As per claim 5, patent 10599167-Buchanan teaches the energy savings projection system of claim 1, Buchanan further teaches wherein the energy consumption database comprises a database maintained by an entity collecting energy consumption data for the building (see Fig. 1 database 35 and Fig. 2 database 231  and 0039 “The energy consumption data, the outdoor temperature data, and any other comparative data received by the website 10 may be stored in database 35” which is maintained by an energy supplier; also, see [0032] “In particular, the utility companies 25 often have a website or web page where the customer may get energy consumption data, and this data may be directly transmitted to the website 10 from the utility companies 25, or to the customer in the comparative data 15 and then transmitted to the website 10”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10599167’s invention to include wherein the energy consumption database comprises a database maintained by an entity collecting energy consumption data for the building as taught by Buchanan in order to reduce the overhead of any local computer by storing large amounts of data (see [0032] “The utility companies 25 typically provide energy consumption data (e.g., for electric) every fifteen minutes for all commercial customers. However, residential customers may also have energy consumption data every fifteen minutes by updating their meters”, thus, using the website or server of utilities reduce the overhead of any local computer). 
	As per claim 6, patent 10599167-Buchanan teaches the energy savings projection system of claim 1, Buchanan further teaches wherein the energy consumption database is online (see Fig. 1 and 2 the database is stored remotely and is accessible online or over the internet by another computer; see 0032).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10599167’s invention to include wherein the energy consumption database is online as taught by Buchanan in order to have the data readable available over the internet (see [0032] “The utility companies 25 typically provide energy consumption data (e.g., for electric) every fifteen minutes for all commercial customers. However, residential customers may also have energy consumption data every fifteen minutes by updating their meters”, thus, using the website or server of utilities reduce the overhead of any local computer). 
	As per claim 7, patent 10599167-Buchanan teaches the energy savings projection system of claim 1, Buchanan further teaches wherein the outdoor temperature sensor forms part of a weather station operated by a public agency and wherein the outdoor temperature database is accessible via the public agency (see 0037 “Returning to FIG. 1, comparative data such as outdoor temperature data may be received by the website 10 from National Oceanic and Atmospheric Administration or NOAA 30 or even from comparative data 15. For example, NOAA 30 may provide weather data by zip code and hourly. Alternatively, the outdoor temperature data may be provided more locally or during different intervals”; also, see [0027]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent’s invention to include wherein the outdoor temperature sensor forms part of a weather station operated by a public agency and wherein the outdoor temperature database is accessible via the public agency as taught by Buchanan in order to easily download the outdoor information from a public agency and at no cost  (NOAA is a public agency that allows the downloading of temperature data) and avoids the overhead of collecting and storing data locally by a user every minute or every desired interval. 
	As per claim 8, patent 10599167-Buchanan teaches the energy savings projection system of claim 1, Buchanan further teaches wherein the historical temperature data and historical energy consumption data are interval data, averaged or totalized over an interval of time (see [0026] interval and or averaged; also, see [0039], [0040]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patents’ invention to include wherein the historical temperature data and historical energy consumption data are interval data, averaged or totalized over an interval of time as taught by Buchanan in order to obtain a benchmark/energy consumption trend line representing a best-fit of the historical energy consumption data when regressed against the historical outdoor temperature data which is more accurate by averaging the data (see [0032] and [0061] “…The more data points 325, the more accurate the benchmark, for example, to reduce the impact of data points that are outliers..”). 

	As per claim 9, patent 10599167-Buchanan teaches the energy savings projection system of claim 8, Buchanan further teaches wherein the interval of time is one of daily, weekly or hourly (see [0026], [0032] “data points may be received in other intervals, not just every fifteen minutes” [0038] “For example, NOAA 30 may provide weather data by zip code and hourly…different intervals”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent’s combination as taught above to include wherein the interval of time is one of daily, weekly or hourly as taught by Buchanan in order to obtain a benchmark/energy consumption trend line representing a best-fit of the historical energy consumption data when regressed against the historical outdoor temperature data which is more accurate by collecting the data at any desired interval  (see [0032], [0037] and [0061] “…The more data points 325, the more accurate the benchmark, for example, to reduce the impact of data points that are outliers..”). 
	As to claim 10, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
	As to claim 13, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
	As per claim 14, patent 10599167-Buchanan teaches the non-transitory computer readable medium of claim 13, Buchanan further teaches wherein the calculating and outputting a projected energy savings is conducted over a historical period of one year (see 0026 “The period of time may vary, and may be, for example, three years or two years or one year of data to determine the benchmark, or any other period that may adequately predict the expected energy consumption by the energy system”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent’s combination as taught a above to include wherein the calculating and outputting a projected energy savings is conducted over a historical period of one year as taught by Buchanan in order to obtain a benchmark/energy consumption trend line representing a best-fit of the historical energy consumption data when regressed against the historical outdoor temperature data which is more accurate by collecting the data at any desired interval such as a year (see [0032], [0037] and [0061] “…The more data points 325, the more accurate the benchmark, for example, to reduce the impact of data points that are outliers..”). 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10599167 in view of Buchanan et al (US 20110166913) as applied to claim 10 above and further in view of Kuromoto et al (JP 2011034484). 
	As per claim 11, patent 10599167-Buchanan teaches the method of claim 10 applied to a plurality of buildings, further including: while Buchanan teaches determining the savings of several buildings but it does not explicitly teach comparing potential savings across the plurality of buildings to identify opportunities for savings and conservation.
	However, Kuromoto teaches an energy savings estimation system comprising comparing potential savings across a plurality of buildings to identify opportunities for savings and conservation (see page 8 par. 7 “The comparison unit 416 compares the energy intensity, energy saving rate, and energy saving rate of a plurality of buildings using a plurality of data sets received by the terminal communication unit. Thereby, the user can objectively compare the energy intensity, energy saving amount and energy saving rate of the building 404a, 404b or 404c in which he / she is present with the energy intensity, energy saving amount and energy saving rate of other buildings. Become. Accordingly, the competition principle can be applied to each building, and the motivation for the user to save energy can be improved”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10599167-Buchanan’s combination as taught above to include comparing potential savings across a plurality of buildings to identify opportunities for savings and conservation as taught by Kuromoto in order to allow a user to reduce and increase energy savings based on the comparison (see Page 8 par. 7 “Thereby, the user can objectively compare the energy intensity, energy saving amount and energy saving rate of the building 404a, 404b or 404c in which he / she is present with the energy intensity, energy saving amount and energy saving rate of other buildings. Become. Accordingly, the competition principle can be applied to each building, and the motivation for the user to save energy can be improved”, thus, a user making the comparison is motivated to perform the same changes as another user in another location to increase the savings; also, see page 5 par. 1  “Also, when implementing, the user can easily recognize what action he / she should perform, and the user's motivation for energy saving can be enhanced”; also, see page 10 pa. 2 “Data sets of a plurality of buildings that are transmitted and aggregated in the collection device 420 are transmitted to each energy saving effect prediction device 410. Therefore, the user of the prediction apparatus 410 can obtain not only the data set of the building where the user is present but also the data set of the other building, and can compare the building where the user is present with the other building”). 
Claims 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10599167 in view of Buchanan et al (US 20110166913) as applied to claim 10 above and further in view of Szydlowski (Measured Energy Savings from Using Night Temperature Setback”).
	As per claim 12, patent 10599167-Buchanan teaches the method of claim 10, Buchanan further teaches or suggests wherein annual projected energy savings are calculated by determining an average daily operating temperature representing a typical day of typical heating or cooling season (see [0002] “if the average mean outside temperature for a day was 60° F., it records as 5 heating degree days (HOD); [0040] average temperature; also, see [0020] “the degree day method of analysis looks at an average energy use over 24 hour period”: also, see [0062]) for the building see [0059] savings per the year and [0061] “The more data points 325, the more accurate the benchmark, for example, to reduce the impact of data points that are outliers. The data points 325 may have been received for the fall, winter, spring, and summer seasons or other time period that the energy system was active”; see [0066] “For example, the benchmark may be determined for the winter season, and reported, but block 535 may continue to collect data for the spring season to improve upon the determined benchmark via additional statistical analysis, as the more data, the more accurate the benchmark may be for the energy system)”, winter season corresponds to the heating season and summer seasons corresponds to the cooling season”; also, see [0061] “summer season”; also, see [0068] “…and averaging the energy consumption per outdoor temperature)..”; also, see [0071]), and applying the value to the difference between energy consumption trend line and optimized system performance line (see claim 1 above, the savings between regular or baseline consumption and optimized values is suggested by patent 10599167-Buchanan above).
	While Buchanan teaches that the system can calculate savings for a year and for any desired interval or season such as summer, fall, winter and spring, and while it is very well known or obvious that in order to calculate the total savings or consumption over any heating/cooling season the number of days of the heating/cooling must be added or multiplied by the average daily temperature for the heating/cooling season,  Buchanan does not explicitly teach wherein annual projected energy savings are calculated by determining an average daily operating temperature representing a typical day of typical heating or cooling season for the building multiplied by the number of days of the typical heating or cooling season and applying the value to the difference between energy consumption trend line and optimized system performance line (in other words, Buchanan does not explicitly teach calculating the savings for the duration of  days for the cooling or heating. Annual savings is interpreted and refers to the savings for a heating season for a year).
	However, Szydlowski teaches a method comprising wherein annual projected energy savings (Annual savings is interpreted and refers to the savings for a heating season for a year since the claims requires the number of days of a typical heating/cooling season which there is only one heating or cooling season per year; also, see page 5.2 Fig. 5.1 annual savings ) are calculated by determining an average daily operating temperature representing a typical day of typical heating or cooling season for the building multiplied by the number of days of the typical heating or cooling season (see page 4.5 par. 1 “The heating season weather conditions experienced during this test were representative of a typical winter at Fort Doyens. The mean outside air temperature measured during the heating season (November 1991 through March 1992) at Fort Doyens was 31.8°F, compared to 35.4°F for Typical Meteorological Year (TMY) data for Boston, Massachusetts (the nearest city with available data. However, Fort Doyens is located inland from Boston and has slightly cooler heating season temperatures”; also, see page 5.2 Fig. 5.1 annual savings for a period of days/number of days) and applying the value to the difference between energy consumption trend line and optimized system performance line (see page 4.5 par. 2 “estimates of the seasonal consumption for single-setting and night-setback thermostat operation were then calculated. For each operational mode, the mean hourly consumption for the weekdays was multiplied by the number of weekdays in the season and 24 hours in the day”, thus, the number of days for a heating season were applied to the consumption or savings between two values related to a performance line/setback and regular consumption/single setting).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified patent 10599167-Buchanan’s combination as taught above to include wherein annual projected energy savings are calculated by determining an average daily operating temperature representing a typical day of typical heating or cooling season for the building multiplied by the number of days of the typical heating or cooling season and applying the value to the difference between energy consumption trend line and optimized system performance line as taught by Szydlowski in order to calculate the savings of heating or cooling season based on regular consumption values and optimized performance values (see page 4.5 calculated savings per building during a season and see page 4.6).    
 	As to claim 15, this claim is non-transitory computer readable medium claim corresponding to the method claim 12 and is rejected for the same reasons mutatis mutandis.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10599167 in view of Buchanan et al (US 20110166913) as applied to claim 10 above and further in view of Takagi et al (JP 6134458).
	As per claim 16, patent 10599167-Buchanan teaches the method of claim 10, But it does not explicitly teach wherein determining the historical energy consumption trend line and optimized system performance line comprises making adjustments to the historical energy consumption data to account for non-space heating or cooling processes that are not linear with outdoor temperature.
	However, Takagi teaches a system making adjustments to the historical energy consumption data to account for non-space heating or cooling processes that are not linear with outdoor temperature (this has been interpreted as suggested in the original disclosure as removing estimated data of energy consumption for a use other than for heating/cooling such as for domestic water heating from the total energy consumption measured. Takagi teaches a system separating or subtracting an energy/gas consumption for domestic water heating from the total energy consumption to determine heating consumption; see page 6 par. 5  “Therefore, the heating usage amount calculation unit 124 subtracts the cooking / hot water usage gas usage amount X in the target month calculated by the equation (1) from the monthly gas total usage amount in the target month, thereby heating the user 2 in the target month. The usage gas usage can be calculated).   
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10599167-Buchanan’s combination as taught above to include making adjustments to the historical energy consumption data to account for non-space heating or cooling processes that are not linear with outdoor temperature as taught by Takagi in order to calculate the trending lines and performance lines as taught by the patent 10599167-Buchanan’s based only on energy consumption for heating/cooling and generate savings more accurate with respect to energy usage data for heating/cooling purposes as taught by Buchanan. 
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Li et al (Realizing Price Responsive Space Heating Setpoints
using Degree-Days Energy Signature) teaches a system for optimizing energy demand, finding/calculating the base temperature of a building based on a regression line of energy consumption and outdoor temperature, and find an energy setpoint that produces energy savings. 
	Batey (US 4864972) teaches a system for optimizing energy consumption of a system of boilers
 	Ho et al (KR 101168153B1 ) teaches a system for predicting energy consumption, comprising maintaining a database for fuel energy consumption, a database for outdoor temperature.
	Dentz ("Hydronic Heating Retrofits for Low-Rise Multifamily Buildings: Boiler Control Replacement and Monitoring") altering a heating/cooling season to achieve savings by performing changes to settings, performing pre and post retrofits calculations, performing energy savings calculations based on changes performed.  
	Hamouz et al (US 10393629) and Gaasch et al (US 20160018835) teaches a system disaggregating/separating energy consumption for heating/cooling and for non-heating/non-cooling usage.    
	Kauffman et a (US 20160266594) teaches a system for defining a best ft model for energy usage and outdoor temperature.  
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117